MARY'S OPINION HEADING                                           








                NO. 12-08-00139-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
REALTY
WORLD VITAL
PROPERTIES,
LLC,            §          APPEAL FROM THE 7TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
 
RBMW,
INC.,            §          SMITH COUNTY, TEXAS
APPELLEE


















 
 

MEMORANDUM
OPINION
            This appeal is being dismissed for want of jurisdiction
pursuant to Texas Rule of Appellate Procedure 42.3(a).  The trial court’s judgment was signed on
December 18, 2007.  Under rule of
appellate procedure 26.1(a), unless Appellant timely filed a motion for new
trial or other postjudgment motion that extended the appellate deadlines, its
notice of appeal was due to have been filed “within 30 days after the judgment
[was] signed,” i.e., January 17, 2008.
            Appellant’s motion for new trial was due to have been
filed on or before January 17, 2008.  See
Tex. R. Civ. P. 329b(a)
(motion for new trial must be filed prior to or within thirty days after judgment
signed).  However, Appellant did not file
its motion for new trial until March 17, 2008. Therefore, Appellant’s motion
for new trial was untimely and did not extend the deadline for filing the
notice of appeal.  See Tex. R. App. P. 26.1(a)(1) (notice of
appeal must be filed within ninety days after judgment signed if any party
timely files a motion for new trial). 
Appellant filed its notice of appeal on March 27, 2008, but had not
filed a motion for extension of time to file the notice of appeal as permitted
by Texas Rule of Appellate Procedure 26.3. 
Because the notice of appeal was not filed on or before January 17,
2008, the notice was untimely and this court has no jurisdiction to consider
the appeal.




 
            On April 2, 2008, this court notified Appellant pursuant
to Texas Rule of Appellate Procedure 42.3(a) that its notice of appeal was
untimely.  Appellant was further informed
that unless the record was amended on or before April 14, 2008 to establish the
jurisdiction of this court, the appeal would be dismissed.  In response to this court’s April 2, 2008
notice, Appellant provided a copy of its amended motion for new trial, filed on
April 8, 2008.  In the motion, Appellant
alleged that it did not receive notice of the December 18, 2007 judgment within
twenty days after it was signed. 
Moreover, pursuant to Texas Rule of Appellate Procedure 4.2, Appellant
requested the trial court, after notice and hearing, to make findings
concerning the date Appellant either received notice or acquired actual
knowledge that the judgment had been signed. 

            On April 22, 2008, this court notified Appellant that the
appeal would be dismissed unless, on or before May 2, 2008, Appellant provided
a file marked copy of the trial court’s order establishing the date Appellant
received notice or acquired actual knowledge that the December 18, 2007
judgment had been signed.  On April 25,
2008, the trial court signed an order denying Appellant’s request to establish
such a date because its request did not comply with the applicable rules of
procedure. 
            Because this court is not authorized to extend the time
for perfecting an appeal except as provided by Texas Rules of Appellate
Procedure 26.1 and 26.3, and because Appellant has not complied with Texas Rule
of Appellate Procedure 4.2, the appeal is dismissed for want of
jurisdiction.  See Tex. R. App. P. 42.3(a).  
Opinion
delivered April 30, 2008.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
                        
 
 
(PUBLISH)